STRAUP, C. J.
I concur in the result reversing the judgment. It is the amount of exemptions of proceeds of a sale of a homestead which is fixed as of the time of the sale of the homestead, and not of the levy. But property subject to levy, whether-proceeds of sale or other property, is as of the time of the-levy; that is, the creditor, by levy, may take only such property as at the time of the levy is not exempt and is subject to levy. So, as I view it, it is immaterial what proceeds of sale or other property the debtor may have had prior to, but. did not have at, the time of the levy. The material question', is: What property or proceeds did he have or were due him. at the time of the levy? Suppose the appellant had received, in cash the whole of the $3,350. If, now, at the time of the-levy, .he had the whole of that amount, or the whole thereof’ was due him, then, within a year after he received it, $2,750' of it were exempt, leaving only $600 subject to levy, but if,, at the time of the levy, he had, say, only $2,300, an amount: less than the exemptions, he having, before the levy, paid. $1,000 of the proceeds on other debts, or had spent it, the creditor then could, as against the claimed exemptions, take nothing, for he could take only such property as the debtor-then had subject to levy. What he may have had a month,, or a year, or some other time before the levy matters not, for the question must always be: What property or proceeds of sale did he have, or were due him, at the time of the levy ¶ Whatever he then had in excess of his exemptions was-subject to levy. If he had nothing in excess of the then claimed exemptions, then there was nothing subject to levy.
So viewing the matter, I concur in the order reversing the; judgment.